   Case: 1:19-cv-06213 Document #: 55 Filed: 02/20/20 Page 1 of 1 PageID #:1099




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


MATT SWART, et al.,

             Plaintiffs,                      Case No. 19-cv-6213

             v.
                                              Judge John Robert Blakey
CITY OF CHICAGO,

             Defendant.


                     PRELIMINARY INJUNCTION ORDER

      Based upon the findings of fact and conclusions of law as stated in this Court’s

accompanying Memorandum Opinion & Order, this Court orders as follows, pending

further proceedings in this matter:

      Defendant City of Chicago is preliminary enjoined from enforcing Sections P(1)

and P(3) of the Millennium Park Rules effective August 26, 2019. This Court further

exercises its discretion to waive Rule 65(c)’s bond requirement. Habitat Educ. Ctr. v.

U.S. Forest Serv., 607 F.3d 453, 458 (7th Cir. 2010).



Dated: February 20, 2020

                                              Entered:



                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge



                                          1
